801 Capitola/Heat Biologics




EXHIBIT 10.48

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this "Second Amendment") is made as of
_________________________ 2014, by and between ARE-100/800/801 CAPITOLA DRIVE,
LLC, a Delaware limited liability company ("Landlord"), and HEAT BIOLOGICS,
INC., a Delaware corporation ("Tenant").

RECITALS

A.

Landlord and Tenant are parties to that certain Lease Agreement dated as of
January 24,  2014 as amended by that certain First Amendment to Lease Agreement
dated February 28, 2014 (as amended, the "Lease").  Pursuant to the Lease,
Tenant leases approximately 5,303 rentable square feet (“Original Premises”) in
a building located at 801 Capitola Drive, Durham, North Carolina.  Capitalized
terms used herein without definition shall have the meanings defined for such
terms in the Lease.

B.

Landlord and Tenant desire, subject to the terms and conditions set forth below,
to among other things, expand the Original Premises to include approximately 676
rentable square feet of space as shown on Exhibit A hereto (“Expansion
Premises”).   

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1.

Expansion Premises.  Commencing on the Expansion Premises Commencement Date (as
defined in Section 4 below), the Premises shall be deemed to include the
Expansion Premises and Exhibit A to the Lease shall be deemed to include Exhibit
A to this Second Amendment.

2.

Amendments to the Definitions.  Effective as of the Expansion Premises
Commencement Date, the defined terms “Premises”, “Rentable Area of Premises” and
“Tenant’s Share of Operating Expenses Building” shall be deleted in the entirety
and replaced with the following:

“Premises:

That portion of the Building (i) located in Bay 12 containing approximately
5,303 rentable square feet, and (ii) commonly known as Office 205 containing
approximately 676 rentable square feet, each as shown on Exhibit A.”

“Rentable Area of Premises: 5,979”

“Tenant’s Share of Operating Expenses Building: 9.88%”

3.

Base Rent.  

a.

Tenant shall continue to pay Base Rent with respect to the Original Premises as
set forth in the Lease until the Expansion Premises Rent Commencement Date.
 Commencing on the Expansion Premises Commencement Date, Tenant shall pay Base
Rent for the Premises (Expansion Premises and the Original Premises) at the rate
of $24.24 per rentable square foot, per annum (as may be adjusted pursuant to
Section 4 of the Lease).  

b.

Notwithstanding the foregoing, provided that Tenant is not then in Default, Base
Rent payable for the Expansion Premises shall be deemed abated for the first 5
full calendar months after the Expansion Premises Commencement Date (“Expansion
Premises Base Rent





1

[htbx_ex10z48001.jpg] [htbx_ex10z48001.jpg]




--------------------------------------------------------------------------------

801 Capitola/Heat Biologics




Abatement”).  For avoidance of doubt, during the Expansion Premises Base Rent
Abatement, Tenant shall continue to pay Base Rent payable for the Original
Premises, Tenant’s Share of Operating Expenses (9.88%) and all other charges
(other than Base Rent payable for the Expansion Premises) as set forth in the
Lease.  The administration rent set forth in Section 5 of the Lease shall not be
abated and shall be based on the amount of Base Rent that would have been
payable but for the Expansion Premises Base Rent Abatement.   Notwithstanding
anything to the contrary herein, the adjustment in the Base Rent as set forth in
Section 4  of the Lease shall be based on the full and unabated amount of Base
Rent payable immediately prior to any Adjustment Date.

4.

Delivery of the Expansion Premises.  Landlord shall use reasonable efforts to
deliver the Expansion Premises to Tenant on or before November 1, 2014
(“Delivery” or “Deliver”) with Landlord’s Work (defined below) substantially
complete.  If Landlord fails to timely Deliver the Expansion Premises, Landlord
shall not be liable to Tenant for any loss or damage resulting therefrom, and
this Lease with respect to the Expansion Premises shall not be void or voidable.
 For the purposes of this Section 4, “Landlord’s Work” shall mean the work to be
done within the Expansion Premises shown on Exhibit A hereto using Building
standard materials, as determined by Landlord.  Other than Landlord’s Work,
Landlord shall have no obligation to perform any work at the Building in
connection with Tenant’s occupancy or obtain any permits, approvals or
entitlements related to Tenant’s specific use of the Premises or Tenant’s
business operations therein.

The “Expansion Premises Commencement Date” shall be the date that Landlord
Delivers the Expansion Premises to Tenant.  Upon request of Landlord, Tenant
shall execute and deliver a written acknowledgment of the Expansion Premises
Commencement Date when the same is established in a form substantially similar
to the form of the "Acknowledgement of Commencement Date" attached to the Lease
as Exhibit D; provided, however, Tenant’s failure to execute and deliver such
acknowledgment shall not affect Landlord’s rights hereunder.

Except as set forth in this Second Amendment, if applicable: (i) Tenant shall
accept the Expansion Premises in their condition as of the Expansion Premises
Commencement Date; (ii) Landlord shall have no obligation for any defects in the
Expansion Premises; and (iii) Tenant’s taking possession of the Expansion
Premises shall be conclusive evidence that Tenant accepts the Expansion Premises
and that the Expansion Premises were in good condition at the time possession
was taken.

Tenant agrees and acknowledges that neither Landlord nor any agent of Landlord
has made any representation or warranty with respect to the condition of all or
any portion of the Expansion Premises, and/or the suitability of the Expansion
Premises for the conduct of Tenant’s business, and Tenant waives any implied
warranty that the Expansion Premises are suitable for the Permitted Use.  

Tenant shall be entitled to receive the benefit of all construction warranties
and manufacturer's equipment warranties relating to equipment installed in the
Expansion Premises.  If requested by Tenant, Landlord shall attempt to obtain
extended warranties from manufacturers and suppliers of such equipment installed
in the Expansion Premises, but the cost of any such extended warranties shall be
borne solely by Tenant.  Landlord shall promptly undertake and complete, or
cause to be completed, all punch list items in connection with Landlord’s Work.

The Expansion Premises shall be used only for the Permitted Use under the Lease
in compliance with the provisions of Section 7 thereof.  

5.

Brokers.  Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker") in connection
with the transaction reflected in this Second Amendment and that no Broker
brought about this transaction, other than Synergy Commercial Advisors and Cresa
Carolinas.  Landlord and Tenant each hereby agree to indemnify and hold the
other harmless from and against any claims by any Broker, other than the brokers
specifically





2

[htbx_ex10z48001.jpg] [htbx_ex10z48001.jpg]




--------------------------------------------------------------------------------

801 Capitola/Heat Biologics




named in this Section 5, claiming a commission or other form of compensation by
virtue of having dealt with Tenant or Landlord, as applicable, with regard to
this leasing transaction.

6.

Miscellaneous.

a.

This Second Amendment is the entire agreement between the parties with respect
to the subject matter hereof and supersedes all prior and contemporaneous oral
and written agreements and discussions.  This Second Amendment may be amended
only by an agreement in writing, signed by the parties hereto.

b.

This Second Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.

c.

This Second Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.  The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Second Amendment attached thereto.

d.

Except as amended and/or modified by this Second Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Second Amendment.  In the
event of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall prevail.
 

[Signatures are on the next page.]








3

[htbx_ex10z48001.jpg] [htbx_ex10z48001.jpg]




--------------------------------------------------------------------------------

801 Capitola/Heat Biologics




IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

LANDLORD:

ARE-100/800/801 CAPITOLA, LLC,

a Delaware limited liability company




By:

ALEXANDRIA REAL ESTATE EQUITIES, L.P.,

a Delaware limited partnership,

managing member

By:

ARE-QRS CORP., a Maryland corporation,

general partner




                         By:

_________________________

                         Its:

_________________________




TENANT:

HEAT BIOLOGICS, INC.,
a Delaware corporation

By:

______________________________________

Its:

______________________________________





[htbx_ex10z48002.jpg] [htbx_ex10z48002.jpg]




--------------------------------------------------------------------------------

801 Capitola/Heat Biologics




EXHIBIT A




Expansion Premises




[See Attached]

[htbx_ex10z48004.gif] [htbx_ex10z48004.gif]





[htbx_ex10z48002.jpg] [htbx_ex10z48002.jpg]


